DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Claims 1-7 have not been amended and therefore are still currently pending.  Applicant's arguments filed 11/15/2021 have been fully considered but they are not persuasive.  
Within pages 7-8 of the applicant’s remarks, the applicant argues that the support member (release lever C3) of NAKAJIMA (US 2018/0080156) is not a structure used to support the feed dog (B), but rather is a structure to lock the feed dog (B).  Note that the features upon which applicant relies (i.e., support member supports feed dog) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Even though the support member has “support” within its name and is claimed as abutting the feed dog, the applicant does not claim that the support member is supporting the feed dog.  Note that the support member (release lever of C3) supports the actuation means such as a user’s finger when pressing the support member (release lever C3).  Regardless, the support member (release lever) of NAKAJIMA does support the feed dog (B) for a 
Within page 8 of the applicant’s remarks, the applicant argues that the support member (release lever C3) of NAKAJIMA is not mounted on the sewing machine body as claimed, but rather is mounted on the feed dog mount portion (C2).  Within claim 1, the applicant recites, “the sewing machine including a feed dog and a body” and “a support member pivotally mounted on the body”.  Note that nowhere within these recitations does it prevent the feed dog mount portion (C2) from being considered a sewing machine body or a portion of the sewing machine body.  Isn’t the feed dog mount portion (C2) attached to the remainder of the sewing machine?  Therefore, the feed dog mount portion (C2) can be considered the sewing machine body or at least a portion thereof.  Regardless, because the feed dog mount portion is attached to the remainder of a sewing machine, the support member (C3) can be considered pivotally mounted “on” the body considering the feed dog mount is also “on” the body.  The applicant further argues that it is not seen in NAKAJIMA that “the support member is separated from but can press against the feed dog and the feed table” and “the support member can be separated from or abutted against the feed dog during the process of feeding fabric”.  Again, the applicant appears to be relying on features (underlined) that are not claimed.  Within page 9, the applicant continues the arguments above in relation to the drive source.  Note the drive source (40-44 and spring 46) of NAKAJIMA and the ability of the support member (C3) to abut against or move away from the feed dog as discussed in the previous Office Action.  Additionally, note that the applicant’s arguments related to the recitation, “during the feeding process” are moot because the In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  NAKAJIMA discloses all the structure as currently claimed and is fully capable of performing the claimed function.  Accordingly, the prior art rejections of the previous Office Action are deemed proper and therefore still stand.  This Office Action is considered a Final Rejection.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by NAKAJIMA (US 2018/0080156 A1).
Regarding claim 1, NAKAJIMA discloses a feed-dog stabilizing mechanism for a sewing machine wherein the sewing machine includes a feed dog (B; 20, 21) and a body (referred to as “sewing machine body”; includes bed portion 1, free arm portion 2 and components included therewithin) (Figures 1 and 2).  NAKAJIMA discloses the feed-dog stabilizing mechanism comprising a support member (C3) pivotally mounted (notes elements 41, 43 and 44) on the body, and including: a first abutting surface (48b) facing the feed dog and a second abutting surface (bottom surface of 45 or 48a) 
Regarding claim 5, NAKAJIMA discloses the drive source (40-44 and 46) having a sleeve (defined between bearing walls 40, 40) wherein the driving arm (44) is disposed in the sleeve and the sleeve is provided with a coil (46) to drive the driving arm (Figures 3B-5 and 7A-8).
Regarding claim 6, NAKAJIMA discloses wherein the second abutting surface (bottom surface of 45) has an abutting portion (bottom portion of 45 wherein 44 is attached) to abut against the drive arm (44), through displacement of the drive arm (44), the first abutting surface (48b) supports the feed dog (B) during displacement of the feed dog (Figures 3B and 4).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over NAKAJIMA (US 2018/0080156 A1).
Regarding claim 4, NAKAJIMA discloses a drive source which drives the driving arm (44) to move as discussed above.  Particularly, note that NAKAJIMA discloses a mechanical drive source in the form of a lever spring (46).  However, NAKAJIMA fails to disclose the drive source including a motor.  It is considered old and known in the art for a mechanical driving means (including biasing means) to be replaced with an electric motor in order to have more control over the driving means and component which is being driven.  Accordingly, it would have been obvious to a person with ordinary skill in the art at the time the invention was made to have replaced the lever spring of NAKAJIMA with an electric motor because such is considered old and known in the art and would be beneficial in order to have more control of the movement of the driving arm.     

Allowable Subject Matter
Claims 2-3 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN E DURHAM whose telephone number is (571)272-8642. The examiner can normally be reached 8:00 am - 4:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa J Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





NED
/NATHAN E DURHAM/Primary Examiner, Art Unit 3732